DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10, 11, 13, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maier et al (USP 11,031,929).
	Regarding claim 1, Maier’s Fig. 2B shows a driving apparatus (100B) comprising:
a driving section (16) configured to drive a control terminal of a semiconductor
device (10) according to a control signal (13) input from an outside, the semiconductor device
including a first main terminal, a second main terminal, and the control terminal that is
configured to control a connection state between the first main terminal and the second
main terminal that are connected in parallel with a snubber (the combination of resistor R and capacitor C); and
a drive control section (the combination of elements 14 and 19) configured to lower a drive capability of the driving section (by way of the various drivers 16a-16c) during a period in which an inter-main-terminal voltage between the first main terminal and the second main terminal (the node common to resistor R and capacitor C) changes by a predetermined reference voltage difference owing to switching of the semiconductor device (since transistor 10 is being switched on and off), compared with other at least some periods.
As to claim 2, Maier’s Fig. 2B shows the driving apparatus according to claim 1, wherein 
in a period in which the semiconductor device is turned off (during the ‘L’ period of the Primary Driver waveform shown in Fig. 2D), the drive control section drives the control terminal at a first drive capability (during the ‘L’ period of the Turn-off Driver waveform shown in Fig. 2D) by the driving section while the inter-main-terminal voltage is less than a first threshold (the reference potential couple to comparator 19), and drives the control terminal at a second drive capability (when Turn-off Drive switches from ‘L’ to ‘H’ in Fig. 2D) higher than the first drive capability by the driving section when the inter-main-terminal voltage becomes equal to or higher than the first threshold.
As to claim 10, Maier’s Fig. 2B shows the driving apparatus according to claim 1, wherein
the drive control section (16) changes a drive capability of the control terminal by changing the magnitude (by changing the overall impedance between the voltage supply of driver 16 and control terminal G) of a resistance of a resistor (R1-R3) connected between the control terminal (G) and a reference potential (the voltage supply of Drivers 16a-16c).
As to claim 11, this claim is rejected for the same reasons as claim 10.
	As to claim 13, Maier’s Fig. 2B shows the driving apparatus according to claim 1, wherein
the driving section includes a plurality of driving circuits (16) in which a resistor (R1-R3), and a driving switch (16a-16c) are each connected in series between a reference potential (the voltage supply for driving switches 16a-16c which is not shown but is implied) and the control terminal (G), and
the drive control section changes a drive capability of the driving section by
switching the driving switch of each of the plurality of driving circuits (by way of control signals 15a-15c).
	As to claim 14, this claim is rejected for the same reasons as claim 13.
	As to claim 16, Maier’s Fig. 2B shows the driving apparatus according to claim 1, wherein
the semiconductor device is a SiC-MOSFET or a SiC-IGBT (col. 6, lines 44-55).
	As to claim 17, this claim is rejected for the same reasons as claim 16.
	As to claim 19, Maier’s Fig. 2B clearly shows a semiconductor apparatus comprising:
the semiconductor device (10); and
the driving apparatus (16) according to any one of claims 1 to 9 that is configured to
drive a control terminal of the semiconductor device.
	As to claim 20, this claim is rejected for the same reasons as claim 1.

Allowable Subject Matter
Claims 3-9, 12, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849